NEWMAN, Senior Judge,
concurring.
I join the court’s opinion and write to express a personal view. I am well aware of the provisions of D.C. Bar R.XI, § 9(g)(1), which require us to defer to the Board on quantum of discipline “unless to do so would foster a tendency toward inconsistent discipline for comparable conduct or would otherwise be unwarranted.” Having been Chief Judge at the time of the adoption of this provision (and a proponent thereof), I am well aware of the Rule’s “legislative history.” I write separately to repeat here what I said during oral argument: the undisputed facts in this case push my “deference” to the Board to the outer limit. I fully understand Bar Counsel’s view that the recommended sanction is “incredibly lenient.” It is with confidence that the Board will take a “hard look” at the “fitness” criteria when Wright applies for reinstatement that I concur.